Citation Nr: 0511769	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  99-20 226A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for bronchitis.

2.  Entitlement to service connection for a skin disorder as 
secondary to dermatophytosis of the feet.

3.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).

(The issue of entitlement to an annual clothing allowance is 
a subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from October 1952 to 
July 1954.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
decision by the Montgomery, Alabama, RO which denied service 
connection for bronchitis; an April 2000 rating decision by 
the Montgomery, Alabama, RO which denied service connection 
for a skin condition; and a September 2002 rating decision by 
the Cleveland, Ohio, RO which granted service connection for 
PTSD and assigned a 30 percent rating, effective 
November 13, 2000, the date of the veteran's claim.  The 
veteran appeals for a higher rating.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (an RO decision awarding ...less than the 
maximum available benefit, does not abrogate the appeal).  
The 
St. Petersburg, Florida RO currently has jurisdiction of the 
claims file.  

In April 1960, the RO denied service connection for 
bronchitis.  The veteran did not appeal the adverse 
determination.  As a result, the April 1960 RO decision is 
final.  Thus, new and material evidence is needed to reopen 
the claim.  38 U.S.C.A. §§ 5108, 7105.  In December 1999, the 
RO denied the claim for service connection for bronchitis on 
a de novo basis.  Irrespective of the RO's action in December 
1999, the Board must decide whether the veteran has submitted 
new and material evidence to reopen the claim of service 
connection for bronchitis.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Thus, the Board has recharacterized the 
issues as stated on the cover page.  

In January 2001, the Board remanded the claims of service 
connection for bronchitis and a skin condition, as well as 
the claim for an annual clothing allowance.  In October 2004, 
the Board remanded the case to the RO for the purpose of 
scheduling the veteran for a Travel Board hearing.

The claim for a higher rating for PTSD, currently rated 30 
percent disabling is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1960 rating decision, the RO denied the claim 
of service connection for bronchitis.  The veteran did not 
appeal the adverse determination and thus, it became final.

2.  The evidence received since the April 1960 RO decision 
includes some evidence which is not cumulative or redundant 
of evidence previously considered, which bears directly and 
substantially upon the matter under consideration, and which 
by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection.

3.  The evidence of record does not establish that the 
veteran's current respiratory condition, including bronchitis 
is related to service.

4.  The veteran is not shown to have a skin disability that 
had its onset during service, or which is causally or 
etiologically related to his service-connected 
dermatophytosis of the feet.




CONCLUSIONS OF LAW

1.  The veteran has submitted new and material evidence since 
the final RO decision in April 1960, and thus the claim of 
service connection for bronchitis is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  Bronchitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

3.  A generalized skin condition was not incurred in or 
aggravated by active military service and was not caused by a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed December 1999, April 2000, and September 
2002 rating decisions; February 2000, June 2000, and January 
2004 statements of the case; and supplemental statements of 
the case dated in May 2003 and October 2003 that discussed 
the pertinent evidence, and the laws and regulations related 
to claims on appeal.  Moreover, these documents essentially 
notified them of the evidence needed by the veteran to 
prevail on his claims.  

In addition, in March 2001 and July 2003 letters, the RO 
notified the veteran of the evidence needed to substantiate 
his claims, and offered to assist him in obtaining any 
relevant evidence.  This letter gave notice of what evidence 
the appellant needed to submit and what evidence VA would try 
to obtain.  The veteran was also invited to submit additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decisions, SOC's, SSOC's and notice letters dated in March 
2001 and July 2003 complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claims, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Board finds that any defect with respect to 
the timing of the VCAA notice requirement was nonprejudical.  
While the notice on the claims of service connection for 
bronchitis and a skin condition was not given prior to the 
first AOJ adjudication of the claims, the notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a SSOC was mailed to the appellant 
in October 2003.  

The Board observes that there is no deficiency pertaining to 
the timing of the VCAA notice as it pertains to the claim for 
a higher rating for PTSD.  The Board observes that veteran 
filed a notice of disagreement as to the rating assigned for 
his service-connected PTSD within one year of receiving 
notice of the original grants of service connection; the 
claim for a higher rating is considered to be a "downstream" 
issue from the original grants of service connection.  The VA 
General Counsel promulgated an advisory opinion holding that 
separate notice of the VA's duty to assist the veteran and of 
his concomitant responsibilities in the development of his 
claim involving a downstream issue is not required when the 
veteran was provided adequate VCAA notice following receipt 
of the original claim.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  
Notwithstanding such, VA sent the veteran another adequate 
VCAA letter in July 2003 pertaining to the claim for a higher 
rating for PTSD. 

Additionally, a review of the record shows that VA has 
fulfilled its duty to assist the veteran.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports, and VA examination reports.  VA has also 
obtained medical opinions regarding the etiology of the 
service-connected issues on appeal.  The veteran has not 
identified any additional evidence pertinent to his claim, 
not already of record and there are no additional records to 
obtain.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

II.  Factual Background

Service medical records show that in January 1953, the 
veteran was diagnosed as having an upper respiratory 
infection with bronchitis.  In 1953, he was also treated for 
itching of the feet.  A July 1954 discharge examination 
report is negative for a finding of bronchitis or a skin 
disability.  Physical examination revealed that the veteran's 
skin, lungs, and chest were normal.  

A VA examination report dated in March 1960 reveals that the 
veteran gave a history of having bronchitis since 1953.  He 
stated that he had had some pain around the heart since then.  
He reported having a constant dry hacking cough.  Physical 
examination revealed that his breath sounds were normal.  No 
rales were heard.  The examiner diagnosed history of chronic 
bronchitis.  Chest x-ray studies revealed no abnormality of 
the heart or lungs.  A March 1960 VA dermatology consult 
report reveals a diagnosis of dermatophytosis of both feet.  

In an April 1960 rating decision, the RO granted service 
connection for dermatophytosis of the feet.  In that same 
rating decision, the RO denied service connection for 
bronchitis.  In denying the claim, the RO stated that the 
evidence did not show a current diagnosis of bronchitis.  

When examined in May 1964 by VA, it was reported that the 
veteran's lungs had no rales or rhonchi and that his 
expansion was free and equal.  It was also reported that the 
veteran's skin was normal.

In July 1964, the veteran was hospitalized due to stomach 
complaints.  Physical examination at that time revealed that 
the lungs were clear to percussion and auscultation.  The 
lungs had no rales or rhonchi.  July and August 1964 chest x-
ray studies were negative.  It was reported that the 
veteran's lungs were clear.  When hospitalized in May 1967 
due to stomach complaints, the veteran underwent a physical 
examination.  He complained of having a cough, however, it 
was reported that his respiratory movements were free and 
equal.  An August 1985 hospital summary reveals that the 
veteran's lungs were within normal limits.

Chest x-ray studies in August 1990 reveal normal lungs.  
Additionally, VA treatment reports dated in 1990 to 1992 show 
that the veteran's lungs were clear.

In June and July 1998, the veteran was treated in the 
pulmonary clinic due to having a mass in the right upper lobe 
of the lung.  Diagnostic studies revealed an impression of 
emphysema, segmental airspace consolidation right upper lobe.

An August 1998 VA skin examination report shows that the 
veteran was diagnosed as having the following: history 
compatible with recurrent dermatophytosis of the feet, 
presently no skin lesions noted; history of macular, raw, 
pink skin eruption which has been recurrent, but presently no 
skin lesions noted except residuals of hypopigmentation on 
both upper extremities, and on one area of the lower 
extremity.  He was also noted to have plantar warts on the 
sole of the left foot.

A September 1998 pulmonary function test report reveals mild 
airflow obstruction and that the veteran was a smoker.  In 
December 1998, the veteran was diagnosed as having 
bronchitis.

Reports from 1999 again show a diagnosis of emphysema.  In 
March 1999, the veteran stated that he suffered with skin 
problems over most of his body.

In December 1999, the RO denied the claim of service 
connection for bronchitis.  In denying the claim, the RO 
determined that the episode of bronchitis in service was 
acute, transitory and resolved without residuals.

During a December 1999 RO hearing, the veteran stated that he 
had a skin disorder which affected his whole body and not 
just his feet.  In a statement that same month, he related 
that his skin condition was related to and/or caused by the 
service-connected skin condition of his feet.

In August 2000, the veteran stated that his skin condition 
caused a loss of pigment in his skin.  He stated that the 
areas affected were his face, arms, back, head and hands.  He 
stated that he had had this condition since his return from 
service in Korea.  He stated that it was not a generalized 
rash, but a loss of pigment and resulting itching.

During an October 2000 Travel Board hearing, the veteran 
argued that the bronchitis he had in service was the same 
condition he had today.  He also argued that the skin 
condition which caused a loss of pigmentation and generalized 
rash was part and parcel of the service-connected 
dermatophytosis of the feet.

An October 2001 VA examination report reveals a diagnosis of 
most likely vitiligo on the left shoulder, right forearm, 
left elbow, dorsum of the left hand, and dorsum of 
metacaropphalangeal joints of the right hand; mild chronic 
obstructive pulmonary disease responding to bronchodilator 
status post pulmonary function tests in October 2001.  The 
examiner stated that the veteran's current skin condition was 
not related to or secondary to the most likely interdigital 
dermatophytosis of both feet, tinea pedis (dermatophytosis -
epidermophytosis).  The examiner further stated that the 
upper respiratory infection and/or bronchitis for which the 
veteran said he was hospitalized for in Korea in 1953, did 
not create the veteran's present respiratory condition of 
mild chronic obstructive pulmonary disease.  The examiner 
further opined that most likely his current respiratory 
condition was secondary to tobacco abuse, between other 
factors.   

When treated in October 2001, the diagnosis was chronic 
smoker.  Outpatient treatment reports from 2001 to 2002 
reveal diagnoses of generalized dermatitis and in April 2003, 
the veteran was diagnosed as having tinea versicolor of the 
truck.

The veteran related in a November 2003 statement that he 
never smoked when he came down with bronchitis in service.  
He reported that he now smoked one to two cigarettes a day 
and that he never inhaled.  He stated that he could not 
believe that any reasonable physician could conclude that his 
chronic bronchitis was due to smoking and that he never 
inhaled.  He also reported having on-going chronic skin 
lesions ever since his return from Korea.

During a February 2005 Travel Board hearing, the veteran 
testified that service connection should be granted for 
bronchitis as he had the condition in service.  He claims 
that his service-connected skin condition of the feet 
transferred to the rest of his body.



III.  Analysis

A.  Whether new and material evidence has been received to 
reopen the claim of service connection for bronchitis

In an April 1960 rating decision, the RO denied the veteran's 
claim of service connection for bronchitis.  The veteran did 
not appeal the adverse determination.  As the veteran did not 
appeal this adverse determination, the April 1960 decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  As the veteran's claim was filed in January 1999, 
"New and material" evidence, is defined as evidence not 
previously submitted, not cumulative or redundant, and which 
by itself, or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998); see also Evans v. Brown, 9 
Vet. App. 273 (1996).

Furthermore, in determining whether the evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans v. Brown, 9 
Vet. App. 273 (1996), was not altered by the ruling in Hodge, 
and continues to be binding precedent).  

When the RO denied the veteran's claim of service connection 
for bronchitis in April 1960, it determined that the evidence 
of record did not show that he currently had bronchitis which 
was incurred in service. 

The Board observes that the evidence submitted since the 
April 1960 RO decision includes outpatient treatment reports 
showing a diagnosed respiratory condition, including 
bronchitis.  The evidence also includes an October 2001 VA 
examination report which includes an opinion pertaining to 
the etiology of the veteran's bronchitis.  The additional 
evidence is new since at the time of the April 1960 RO 
decision, there was no medical evidence of record showing a 
current respiratory condition and no medical opinion evidence 
on file.  The additional evidence is also material.  This 
evidence, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Having 
determined that new and material evidence has been added to 
the record, the veteran's previously denied claim seeking 
entitlement to service connection for bronchitis is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The next question is whether the Board is permitted to 
address the merits of the veteran's current claim.  Here, the 
record discloses that the RO initially adjudicated the claim 
on a de novo basis.  Moreover, in a February 2000 statement 
of the case, and May 2003 and October 2003 Supplemental 
Statements of the Case, the RO adjudicated the merits of the 
claim.  Given that the RO denied the veteran's claim on a de 
novo basis, and in light of the Board's decision to reopen 
the veteran's claim on the basis of the submission of new and 
material evidence, the Board is of the opinion that the 
veteran will not be prejudiced by its decision.  See Bernard 
v. Brown, supra.  In this context, the Board must point out 
that the veteran has consistently presented a merits-based 
argument throughout the course of the adjudication process.  
He has supplied evidence in response to having been put on 
notice by the RO regarding the type of evidence needed to 
substantiate this claim, and he has been afforded an 
opportunity for a hearing on the merits.  More importantly, 
as discussed in detail at the onset, the veteran's current 
claim has been properly developed in accordance with the law 
pertaining to the merits of the claim.  Id; see also Curry v. 
Brown, 7 Vet. App. 59 (1994).  Therefore, the Board finds 
that the law pertaining to the merits of this claim has 
already been considered by the RO, and that the veteran and 
his representative have advanced or otherwise argued the 
applicability of the law in question.  See 38 C.F.R. 
§ 20.903(c).



B.  Service Connection for Bronchitis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If 
a condition is not shown to be chronic, then generally, a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b)(2001).  
If service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  In addition, service 
connection may also be granted when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

The Board notes that the veteran's service medical records 
show that he was treated for bronchitis in January 1953.  
Following the January 1953 episode, there is no further 
treatment for bronchitis.  Additionally, the veteran's 
service discharge examination report was negative for any 
complaints, or diagnosis of bronchitis.  Physical examination 
revealed he had normal lungs.  Thus, the probative evidence 
does not demonstrate the presence of a chronic disease during 
service.  

Postservice medical records for several years following 
service discharge were negative for a finding of bronchitis.  
Reports from the 1960's until the early 1990's reveal that 
the veteran's lungs were normal.  The first indication of the 
veteran having a respiratory condition was in June 1998, when 
he was found to have emphysema.  Other reports in 1998 show 
that he had mild airflow obstruction and in December 1998, he 
was diagnosed as having bronchitis.  In 2001, he was 
diagnosed as having chronic obstructive pulmonary disease.  

This case turns on whether there is medical evidence 
establishing a link between the veteran's bronchitis 
diagnosed in service and his postservice respiratory 
condition, diagnosed as bronchitis, mild obstructive 
pulmonary disease and emphysema.  In the instant case, there 
is no such competent evidence.  Rather, the evidence shows 
that there is no direct link between service and the 
veteran's current respiratory condition.  In this regard, a 
VA examiner in October 2001, based upon physical examination 
and a review of the veteran's medical records opined that the 
bronchitis in service did not create the veteran's present 
respiratory condition.  

Although the veteran has argued that his current respiratory 
condition is related to the bronchitis in service, this is 
not a matter for which an individual without medical 
expertise can render an opinion of any probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's lay assertions, they 
do not outweigh the medical evidence of record, which shows 
that there is no relation between the veteran's current 
respiratory condition and service.  A competent medical 
physician gave this opinion and the Board is not free to 
substitute its own judgment.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

Since the competent medical evidence fails to show a link 
between the veteran's bronchitis in service and his current 
respiratory disorder, variously diagnosed, the Board must 
find that the preponderance of the evidence is against the 
claim; the benefit-of-the doubt doctrine is inapplicable and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

C.  Service connection for a skin disorder secondary to 
dermatophytosis of the feet

The veteran claims that he has a skin condition which affects 
his entire body.  He claims that his general skin condition 
is related to or caused by his service-connected 
dermatophytosis of the feet.  VA regulations provide that 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.

The Board observes that service medical records are negative 
for any skin disorder other than that which concerns his 
feet.  As noted above, he has been granted service connection 
for dermatophytosis of the feet.  There is no competent 
medical evidence showing that the veteran's service-connected 
dermatophytosis of the feet has caused the veteran to have a 
skin disorder, diagnosed as generalized dermatitis, vitiligo 
which affects various parts of his body, and tinea versicolor 
of the back.  A VA examiner, in October 2001, opined that the 
veteran's current skin condition was not related or secondary 
to interdigital dermatophytosis of the feet.  Moreover, there 
is no evidence showing that his generalized skin disorder was 
incurred in service or that it is due to any incident of 
service.

While the veteran asserts that his current skin condition is 
related to service and more specifically, to his service-
connected dermatophytosis of the feet, he has not provided 
any medical evidence to support his assertion.  As a lay 
person, he is not competent to offer opinions regarding 
medical diagnosis or causation.  If the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet.App. 
91 (1993).

As the veteran has not submitted any competent medical 
evidence showing that his current skin disorder is related to 
service or to a service-connected disability in any way, the 
Board must find that the preponderance of the evidence is 
against the claim; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

New and material evidence has been received to reopen the 
claim of service connection for bronchitis; service 
connection for bronchitis is denied.

Service connection for a skin disorder, to include as 
secondary to dermatophytosis of the feet, is denied.


REMAND

During his February 2005 Travel Board hearing and in several 
correspondences during the course of this appeal, the veteran 
reported having numerous symptoms related to PTSD.  The 
veteran has not undergone a comprehensive VA examination 
pertaining to this appeal.  The outpatient treatment reports 
of record are not adequate to properly adjudicate the claim 
for a higher rating as they do not clearly articulate the 
severity of his occupational and social impairment due to the 
service-connected PTSD.  Therefore, the veteran should be 
scheduled for a VA psychiatric examination to address this 
matter.

In view of the above, this matter is REMANDED for the 
following action:

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination to determine the severity of 
his PTSD.  Send the claims folder to the 
examiner for review; the examiner must 
report that the claims folder has been 
reviewed.  All necessary tests should be 
accomplished.  All clinical findings must 
be reported in detail.  In this regard, 
the examiner should itemize in detail all 
manifestations of the service-connected 
PTSD.  The examiner is to provide a 
multi-axial assessment, including the 
assignment of a Global Assessment 
Functioning (GAF) score and an 
explanation as to what the score 
represents.  The examiner should assess 
the extent of the occupational and social 
impairment due solely to PTSD 
symptomatology.  Based on the results of 
the examination and a review of the 
claims folder, the examiner is asked to 
answer the following questions:

(a) Does the veteran suffer from such 
symptoms as flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbance of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

(b) Does the veteran suffer from such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or work-
like setting); inability to establish and 
maintain effective relationships, which 
result in occupational and social 
impairment with deficiencies in most 
areas such as work, school, family 
relationships, judgment, thinking, or 
mood?

(c) Does the veteran suffer from such 
symptoms as: gross impairment in thought 
processes or communication; persistent 
delusions or hallucinations; grossly 
inappropriate behavior; persistent danger 
of hurting himself or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name, which result in 
total occupational and social impairment?

(d) The rationale for all opinions 
expressed should be explained.

2.  After the actions requested above 
have been completed, the claim should be 
readjudicated considering all of the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


